Title: Margaret Bayard Smith’s Account of a Visit to Monticello, [29 July–2 August 1809]
From: Smith, Margaret Bayard
To: 


          
            Montecello—August 1st 29 July–2 Aug. 1809.
          
          After a very delightful journey of three days, we reached Monticello on the morning of the fourth. When I crossed the Ravanna, a wild & romantic little river, which flows at the foot of the mountain, my heart beat, when for I thought I had now entered as it were the threshhold of his dwelling, & I looked around every where expecting to meet with some trace of his superintending care.—In this I was disappointed, for no vestige of the labour of man appeared; nature seemed to hold an undisturbed dominion; We began to ascend this mountain, still as we rose I cast my eyes around, but could discern nothing but untamed woodland,—after a miles winding upwards, we saw a field of corn, but the road was still wild & uncultivated.—I every moment expected to reach the summit, & felt as if it was an endless road; my impatience lengthen’d it, for it is not two miles from the outer gate on the river to the house.—At last we reached the summit, & I shall never forget the emotion the first view of this sublime scenery excited.—Below me extended for above 60 miles round, a country cover’d with woods, plantations & houses; beyond arose the blue mountains, in all their grandeur! Montecello is rising 500 feet above the river, of a conical form & standing by itself the view commands on all sides in an unobstructed, & I suppose one of the most extensive views any spot of the globe affords.—Before we reached the The sides of the mountain covered with wood, with scarcely a speck cultivated of cultivation, presents a fine contrast to its summit, which crowned with a noble pile of building, exhibited in surrounded by an immence lawn, & shaded here & there with some fine trees.—Before we reached the house, we met Mr J. on horseback, he had just returned from his morning ride, & when on approaching, he percieved h saw recognized us, he recieved us with one of those benignant smiles, & cordial tones of voice that convey an undoubted welcome to the heart.—He dismounted & assisted me from the carriage, led us thro’ a noble portico to the hall; where he again bade us welcome—I was so struck with the appearance of this Hall, that I lingered to look around, but he led me forward, smiling as he said, “you shall look bye & bye, but you must rest now, ” leading me to a sopha in the a drawing room as singular & beautiful as the Hall. He rung & sent word to Mrs Randolph that we were there, & then ordered some refreshments.—“We have quite a sick family” said he; “My daughter has been confined to the sick bed of her little son; my Grand-daughter has lost her’s & still keeps her room & several of the younger children are indisposed.—for a fortnight Mr & Mrs Randolph have sat up every night, untill they are almost worn out.” This information clouded my satisfaction & cast a gloom over our visit.—But Mrs R soon entered, & with a smiling face, most affectionately welcomed us; her kind & cheerful manners soon dispersed my gloom & after a little chat, I begged her not to let me detain her from her nursery, but to allow me to follow her to it; she assented & I sat with her untill dinner time.—Anne,  (Mrs. Bankhead) also had been confined 3 weeks before & had lost her child looked delicate & interesting; Ellen my old favorite I found improved as well as grown—At five oclock the bell summoned us to dinner—Mr Randolph, Mr Bankhead, & Jefferson R— were there, There They are 12 in family, And as Mr J. sat in the midst of his children & grand children, I looked on him with emotions of tenderness & respect. The table was plainly, but geanteely genteely & plentifully spread & his immence & costly variety of french & Italian wines, gave place to Madeira & a sweet ladies wine.—We sat till near sun down at the table, where the desert was succeeded by agreeable & instructive conversation, in which every one seemed to wish & expect Mr J. to take the chief part.—As it is his custom after breakfast to withdraw to his own apartments & pursuits & not to join the family again untill dinner, he at that prolongs that meal, or rather the time after that meal & seems to relish his wine the better, for being accompanied with conversation.—& during the 4 days I spent there these were the most social hours.—When we rose from table, a walk was proposed & he accompanied us. He took us first to the garden he has commenced since his retirement—It is on the south side of the mountain & commands a most noble view.—Little is as yet done—A terrace of 250 700 or 8 feet long & about 40 wide, is already made & in cultivation—a broad grass walk leads along the outer edge, the inner part is laid off in beds for vegetables.—This terrace is to be extended in length & another to be made below it.—The view it commands, is at present its greatest beauty. We afterwards walked round the first circuit.—There are 4 roads about 15 or 20 feet wide, cut round the mountain, from 100 to 200 feet apart.—These circuits are connected by a great many roads & paths & when compleated will afford a beautiful shady ride or walk of seven miles.—The first circuit is not quite a mile round, as it is very near the top—It is in general shady, with openings through the trees for distant views. We passed the out houses for the slaves & work men; they are all much better, than I have seen on any other plantation, but to an eye unaccustomed to such sights, they appear poor & uncomfortable these cabins these cabins form a most unpleasant contrast with the pallace they palace that rises so near them.—Mr J. has carpenters, cabinet-makers, painters, blacksmiths & several other trades all within himself, & finds these slaves excellent work men. 
          As we walked, he explained his future designs. “My long absence from this place, has left a wilderness around me;”“but you have returned” said I, “& the wildness shall blossom like the rose & you I hope shall will long sit beneath your own vine & your own fig-tree”—It was near dark when we reached the house, he led us into a little tea room which opened on the terrace & as Mrs R— was still in her nursery he sat with us & conversed till tea time—We never drank tea untill near nine, afterwards there was fruit, which he seldom staid to partake of, as he allways retired immediately after tea.—I never sat above an hour afterwards, as I supposed Mrs R— must wish to be in her nursery.—I rose the next morning after my arrival very early & went out on the terrace, to contemplate scenery, which to me was so novel.—The space between Montecello and the Allegany, from sixty to eighty miles, was covered with a thick fog, which had the appearance of the ocean & was unbroken except where wood cover’d hills rose above the plain & looked like islands.—As the sun rose, the fog was broken & exhibited the most various & fantastic forms, lakes, rivers, bays, & as it ascended, its white flee it hung in white fleecy clouds on the sides of the mountains; An hour afterwards you would scarcely believe it was the same scene you looked on.—In spite of the cold air from the mountains, I staid here untill the first breakfast bell rung. Our breakfast table was as large as our dinner table; instead of a cloth, a folded napkin lay under each plate; we had tea, coffee, excellent muffins, hot wheat and corn bread, cold ham & butter.—It was not exactly the virginian breakfast I expected.—here indeed was the mode of living in general that of a virginia planter—At breakfast the family all assembled, all Mrs R’s children were eat at the family table, but are in such excellent order, that you would not know if you did not see them that a child was present. After breakfast, I soon learned that it was the habit of the family each seperately to pursue their occupations. Mr J. went to his apartments, the door of which is never opened but by himself & his retirement seems so sacred that I told him it was his sanctum sanctorum. Mr Randolph rides over to his farm & seldom returns untill night; Mr Bankhead who is reading law to his study; a small building at the end of the east terrace, opposite to Mr Randolphs which terminates the west terrace; these buildings are called pavilions. Jefferson R— went to survey the grounds survey a tract of woodland afterwards make his report to his grandfather. Mrs Randolph withdrew to her nursery & excepting the hours house-keeping requires she devotes the rest to her children whom she instructs.—As for them, they seem never to leave her for an instant, but are always beside her or on her lap.—
          Visitors generaly retire to their own rooms, or walk about the place; those who are fond of reading can never be at a loss, those who are not, will sometimes feel wearied in the long interval between breakfast & dinner. The dinner bell rings twice, the first collects the family, in time to enter the room by the time the second announces dinner to be on table, which while I was there was between 4 & 5 oclock. In summer the interval between rising from table & tea (9 oclock) may be agreeably passed in walking.—but to return to my journal—After breakfast on sunday morning, I asked Ellen to go with me on the top of the house; Mr J. heard me & went along with us & pointed out those spots in the landscape most remarkably remarkable—The morning was show’ry, the clouds had a fine effect, throwing large masses of shade on the mountain sides, which finely contrasted with the sunshine of other spots.—He afterwards took us to the drawing room, in the dome 26 or 7 feet diameter—It is a noble & beautiful apartment—perfectly round with 8 circular windows & a sky-light—It was not furnished, & being in the attic story, is not used.—which I thought a great pity, as it might be made the most beautiful room in the house.—The attic chambers are comfortable & neatly finished  but no elegances When we descended to the Hall, he asked us to pass into the library, or as I called it his sanctum sanctorrum, where any other foot than his own seldom intrudes. This suite of apartments opens from the Hall to the south. It consists of two 3 rooms for the library, one for his cabinet & one for his chamber, & a green house, divided from the other by glass compartments & doors; so that the view of the plants it contains, is unobstructed.—He has not yet made his collection, having but just finished the room, which opens on one of the terraces. He shewed us every thing he thought would please or interest us—His most valuable & curious books—those which contained fine prints &ca—Among these I thought the most curious were the original letters of Cortez to the king of Spain, a vol, of fine views of Antient bui villa’s round Rome, with maps of the grounds, & minute descriptions of the buildings & grounds. An old poem written by Pierce Plowman & printed 250 years ago; he read near a page, which was almost as unintelligible as if it was hebrew; & some Greek romances. He took pains to find one that was translated into french, as most of them were translated in latin & italian.—More than two hours passed most charmingly away.—The library consists of books in all languages, & contains about twenty thousand vols.—But so disposed that they do not give the idea of a great library.—I own I was much disappointed in its appearance, & I do not think with its numerous divisions & arches it is as impressive as one large room would have been. His cabinet & chamber contained every convenience & comfort, but were plain. His bed is built in the wall which divides his chamber & cabinet. He opened a little closset which contains all his garden seeds. they are all in phials, labeled & hung on little hooks.—Seeds such as peas, beans, &ca were in tin cannisters—but every thing labeled and in the neatest order. He bade us take whatever books we wished, which we did & then retired to our own room.—Here we amused ourselves untill dinner time excepting an hour I sat with Mrs R. by her sick baby.—but as she was reading I did not sit long.—After dinner Ellen & Mr Bankhead accompanied us in a long ramble in the mountain walks.—At dark when we returned, the tea room was still vacant; I called Virginia & Mary (the age of my Julia & Susan) amused myself with them untill their Grand papa entered, with h whom I had a long & interesting conversation; in which he described with enthusiasm his retirement from public life & the pleasures he found in domestic.—
          Monday morning—I again rose early, in order to observe the scenes around me, & was again repaid for the loss of sleep, by the various appearances the landscape assumed, as the fog was rising.—But the blue & misty mountains, now light up with sun shine, now thrown into deep shadow, presented objects on which I gaze each morning with new pleasure. After breakfast, Mr J. sent E. to ask me if I would take a ride with him round the mountain; I willingly assented & in a little while I was summoned; the carriage was a kind of chair, which his own workmen had made under his direction, & it was with difficulty that he, Ellen & I found room in it, & might well be called the sociable.—The first circuit, the road was good, & I enjoyed the views it afforded & the familiar & easy conversation, which our sociable gave rise to; but when we descended to the second & third circuit, fear took from me the power of listening to him, or observing the scene; nor could I forbear expressing my alarm, as we went along a rough road which had only been laid out, & on driving over trees fallen trees & great rocks, which threaten’d an over set to our sociable & a roll down the mountain to us—
          “My dear madam,” said Mr J— “you are not to be affraid, or if you are you are not to show it; trust yourself implicitly to me, I will answer for your safety; I came every foot of this road yesterday, on purpose to see if a carriage could come safely, I know every step I take, so bannish banish all fear.”—This I tried to do but in vain, till coming to a rock over which one wheel must pass I jumped out, while the servant  who attended on horseback rode forward & held up the carriage as Mr J— passed.—Poor Ellen did not dare to get out.—Notwithstanding the terror I suffered I would not have lost this ride; as Mr J— explained to me all his plans for improvement, where the roads, the walks, the seats, the little temples were to be placed—There are two springs gushing from the mountain side, he took me to one, which might be made very picturesque. As we passed the grave yard, which is about half way down the mountain, in a sequestered spot, he told me he there meant to place a small gothic building.—higher up, where a beautiful little kn mound was covered with a grove of trees, he meant to place a monument to his friend Wythe. We returned home by a road which did not wind round the mountain but carried us to the summit by a gentle ascent. It was a good road, & my terror vanished and I enjoyed conversation.
          
                  I found Mrs R. deeply engaged in the Wild Irish boy, sitting by the side of her little patient; I did not stay long to interrupt her, but finding Mrs Bankhead likewise engaged with a book, I withdrew to my own room to read my Grecian romance. At dinner, Mrs Randolph sent an appology apology, she hurt her eye so badly, that it produced excessive inflamation & pain, which obliged her to go to bed.—After dinner I went up to sit by her, Mr J. came up soon after & I was delighted by his tender attentions to this dear daughter.— As he sat by her & held her hand, for above an hour, we had a long & social conversation in which Mrs R. joined occasionaly.—After he had gone, finding her disposed to sleep, I went down—It was now quite dark & too late to walk, so I took my seat in the tea-room with my little girls & told them stories till the tea bell, again collected the family.—after breakfast 
          Tuesday—After breakfast, I went up & sat all the morning by Mrs Randolph; she was too unwell to rise; part of the time I read, but when we were alone conversed.—Our conversation turned chiefly on her father, & on her mentioning their correspondence, I begged her to shew me some of his letters—This she willingly assented to, & it was a rich repast to mind & heart.—Some of them were written when he was minister in France & she in a convent; these are filled with the best advice in the best language; his letters come down to the last days of his political life; in every one he expresses his longings after retirement.—She was so good as to give me one of these precious letters. When I went down stairs I found Mr J— in the hall & Mr S— & we had a long conversation on a variety of topics.—He bid us took us on a charming walk round the edge of the lawn & showed us the spots from which the house appeared to most advantage.
          I looked upon him, as he walked, the high top of this mountain, as a being elevated above the common mass of mankind, as much in nature & character as he was in local situation.—I reflected on the long career of public duties & stations through which he had past passed, & that after forty years spent on the tempestuous sea of political life, he had now reached the secure haven of domestic life. Here while the storm roar’d at distance, he could hear its roaring & be at peace. He had been a faithful labourer in the harvest field of life, his labours were crowned with success, & he had reaped a rich harvest of fame & wealth & honor. Oh that in this, his winter of life he may enjoy the harvest he has reaped.—
          In him; I percieve no decay of mind or debility of frame, time has ripen’d the early premium & and to all the wisdom & experience of age, he adds the enthusiasm & ardour of youth.—I looked on him with wonder as I heard him describe the improvements he designed in his grounds—they seemed to require a whole life to carry into effect, & a young man might doubt of ever completing or enjoying them.—But he seems to have transposed his hopes & anticipations into the existence of his children, it is in them he lives, & I believe he finds as much delight in the idea that they will enjoy the fruit of his present labours; as much as if he hoped it for himself.—If full occupation of mind, heart & hands, is happiness, surely he is happy! The sun never sees him in bed, & his mind de signs, more than the day can fulfil, even his long day.—The conversation of the morning, the letters I had read, & the idea that this was the last day I was to spend in his society, the last time I was ever to see him, filled my heart with sadness—I could scarcely look at or speak to him without tears.—After dinner he went to the the carpenters shop, to give directions for a walking seat, he had order’d made for us, & I did not see him again until after sun-set—I spent the interval in walking with Mr Smith round the lawn & grove, & had just parted from him to join the children to whom I had promised another story, when as I passed the terrace, he Mr J: came out & joined us—The children ran to him & immediately proposed a race—we seated ourselves on the steps of the Portico, & he after placing the children according to their size one before the other, gave the word for starting & away they flew; the course round this back lawn was a qr of a mile, the little girls were well tired by the time they reachd returnd to the spot from which they started & came panting & out of breath to throw themselves into their grandfather’s arms, which were opened to recieve them; he pressed them to his bosom & rewarded them with a kiss—he was sitting on the grass and they sat down by him, untill were rested; then they again wished to set off; he thought it too long a course for little Mary & proposed running on the terreace terrace—Thither we went, & seating ourselves at one end, they ran from us to the pavillion & back again; “what an amusement,” said I, “do these little creatures afford us;” “yes” replied he, “it is only with them that a grave man can play the fool.” They now called on him to run with them, he did not long resist, but with the grater & seemed delighted in delighting them.—Oh ye whose envenomed calumny has painted him as the slave of the vilest passions, come here, & contemplate this scene! The simplicity, the gaiety, the modesty doubt not &  gentleness of a child, united to all that is great & venerable in the human character.—His life is the best confutation refutation of the calumnies that have been heaped upon him & it seems to me impossible, for any one to personaly to know him & remain his enemy—It was dark by the time we entered the tea-room I was glad to shut close the windows & shut out the keen air from the mountains.—The mornings & evenings are here always cool & indeed Mrs Randolph says it is never hot.—As it was the last evening we were to pass here, Mr J— sat longer than usual after tea. All the family except Mrs Randolph were expected at tea, I gazed upon Mr J. in the midst of this interesting circle & thought of the following lines, which I copied from one of his letters.
          “When I look to the ineffable pleasures of my family society, I become more & more disgusted with the jealousies, the hatred, the rancourous & malignant passions of this scene, & lament my having ever again been drawn into public view.—Tranquility is now my object; I have seen enough of political honors, to know they are but splendid torments; & however one might be disposed to render services on which many of their fellow citizens might set a value, yet when as many would deprecate them as a public calamity, one may well entertain a modest doubt of their real importance & feel the impulse of duty to be very weak. 1797.”
          And again, in another of a later date, he says,
          “Worn down here with pursuits in which I take no delight, surrounded by enemies & spies, catching & perverting every word which falls from my lips, or flows from my pen, & inventing, where facts fail them, I pant for that society, where all is peace & harmony, where we love & are beloved by every object we see—And to have that intercourse of soft affections, hushed & suppressed by the eternal presence of strangers, goes very hard indeed, & the harder when we see that the candle of life is burning on its  out & the pleasures we loose lose are lost forever!—I long to see the time approach when I can be returning to you, tho’ it be for a short time only—these are the only times existence is of any value to me, continue then to love me my ever dear daughter, & to be assured, that to yourself, your sister & those dear to you every thing in my life is devoted, ambition has no hold upon me but through you—my personal affections would fix me forever with you.—Kiss the dear little objects of our mutual love,” &a &a
          By these dear objects, I saw him now surrounded.—I saw him in the scenes for which his heart had panted, at the time when others looked upon his elevated station with envy, & did not know that these honors which his country lavished on him & which they envied, were splendid torments, to his unambitious spirit & affectionate heart.—But why then it will be asked did he not with draw from public life, a satisfactory answer is often found in his letters; in one he says (it was while secretary) that he had made up his mind to retire, that he had arranged his affairs for it, but contrary to all his wishes he was persuaded by general washington his friends of the necessity of remaining, that as a retreat at that time would be attributed to pusylanimity  timidity or fear of the attacks made by the papers & might ruin the party of which he was the head,—In one of his letters he says—“The real difficulty is that being once delivered into the hands of others, whose feelings are friendly to the individual & warm to the public cause, how to withdraw from them, without leaving a dissatisfaction in their minds & impressions of pusylanimity with the public:”—From many other passages of his letters, it is evident that his own wishes were sacrificed to the remonstrances of his friends & to the wish of supporting the republican cause,—On which he sincerely & honestly believed the happiness of his country to depend.— 
           After tea, fruit as usual was brought, of which he staid to partake; the figs were very fine, & I eat them with greater pleasure from their having been planted rear’d & attended by him with peculiar care.—Which this year was rewarded with an abundant crop, & of which we every day enjoyed the produce.
          Wednesday Morning. Mrs Randolph was not able to come down to breakfast, & I felt too sad to join in the conversation.—I looked on every object around me, all was examined with that attention a last look inspires; the breakfast ended, our carriage was at the door, & I rose to bid farewell to this interesting family.—Mrs. R— came down to spend the last minutes with us, As I stood for a moment in the Hall, Mr J. approached & in the most cordial manner urged me to make another visit the ensuing summer, I told him, with a voice almost choked with tears, “That I had no hope of such a pleasure—this,” said I, raising my eyes to him, “is the last time I fear, in this world at least, that I shall ever again see you—But there is another world.”—I felt so affected by the idea of this last look sight of this good & great man, that I turned away & hastily repeating my farewell to the family, gave him my hand, he pressed it affectionately as he put me in the carriage saying, “God bless you dear Madam, God bless you.”—“And God bless you,” said I from the very bottom of my heart.—
          Mr. Smith got in, the door shut & we drove from this habitation of Philosophy & virtue.—How rapidly did we seem to descend that mountain which had seemed so tedious in its ascent—And the quick pulsations I then felt were now changed to a heavy oppression.
          Yes—he is truely a Philosopher, & truely a good man.—And eminently a great one.—
          There is a tranquility about him, which the an inward peace only can could alone bestow,—Like a ship long tossed by the storms of the ocean, casts anchor & lies at rest in a peaceful harbour, He is retired from an active & restless scene to this tranquil spot.—Voluntarily & gladly has he resigned honors which he never sought, & unwittingly accepted.—His actions, not his words, preach the emptiness & vanity & dissatisfaction attendant on a great office.—His tall & slender figure is not impaired by age, tho’ bent by care—& labour.—His white locks, announce an age his activity, strength, health, enthusiasm, animation ardour & gaiety contradict.—His face owes all its charm, to its expression & intelligence; His features are not good & his complexion bad, but his countenance is so full of soul & beams with such benignity, that when the eye rests on his face, it is too busy in perusing its ever easy expressions, to think of its features or complexion.—He speaksHis low & mild voice, harmonizes with his countenance rather than his figure.—But his manners,—How gentle, how humble, how kind.—His meanest slave must feel; as if it were a father instead of a master who addressed him, when he speaks.—To a disposition ardent, affectionate & communicative, he joins manners timid, cold timid, reserved even to bashfulness & reserved even to coldness.—If his life had not proved to the contrary I should have pronounced him rather a man of imagination & taste, than a man of judgment, a literary rather than scientific man, & least of all a Politician  And this is his own A character for which nature never seemed to have intended him, & for which the natural turn of mind, & his disposition, taste, & feeling equaly unfited him.—I should have been sure that this was the case, even had he not told me so.—In an interesting conversation I had one evening—Speaking of his past public & present domestic life—“I have the The whole of my life” said he, “has been a war with my Natural taste, feelings & wishes.—Domestic life & literary pursuits, were my first & my latest inclination, Circumstances, & not my desires have determined to lead me to the path I have trod.—And like a bow tho long bent, when unstrung flies back to its natural form state, I, resume with delight the character & pursuits for which nature designed me.”—“The circumstances of our country” continued he, “at my entrance into life, were such that every honest man felt himself compelled to take a part, & to act up to the best of his abilities;”—
        